PER CURIAM.
As the Florida Parole Commission subsequently restored petitioner to supervision, the petition for writ of certiorari is denied as moot. To the extent that petitioner argues that he was never released from custody and was erroneously alleged to have violated his conditional release supervision, this issue was not presented to the circuit court and, therefore, cannot be addressed in this proceeding. See, e.g., Perez v. Winn-Dixie, 639 So.2d 109 (Fla. 1st DCA 1994); Parlier v. Eagle-Picher Industries, Inc., 622 So.2d 479 (Fla. 5th DCA 1993)(stating that as a general rule of appellate procedure, based on a practical necessity and fairness to the opposing party and the circuit judge, issues that are not timely raised before the circuit court will not be considered on appeal).
ERVIN, DAVIS and BENTON, JJ., concur.